948 So. 2d 129 (2007)
Tamara LIRETTE and Arnold Lirette
v.
The CITY OF BATON ROUGE and the Parish of East Baton Rouge Employees Retirement System.
No. 2006-C-2659.
Supreme Court of Louisiana.
January 8, 2007.
In re Baton Rouge City of et al.; East Baton Rouge Parish of Employees Retirement System;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 452,386; to the Court of Appeal, First Circuit, No. 2005 CA 1929.
Denied.
VICTORY, J., Would grant.